DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-6 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim(s) 4 and 20, line(s) 3+, the phrase “the ratio of the luminous power of the LED beads in the flame bottom area, the flame core area and the outer flame area is 1: (3~5): (2~3)” is indefinite insofar as the examiner is unclear as to whether the ratio  involves one number within single ranges “3~5” or “2~3” or the ratio involves the whole range of numbers “3~5” or “2~3”. For purpose of examination, the examiner will interpret the limitation as - - the ratio of the luminous power of the LED beads in the flame bottom area, the flame core area and the outer flame area is 1: 3: 3- -.
Claims 5-6 are rejected in virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20150369432 A1)

With regards to claim 1. (Currently Amended) Li disclose(s):
An LED flame bulb (figs 1-2) comprising an LED light strip (202, 204) and a light strip control unit (210 [0043]); wherein: 
the light strip comprises a substrate (see substrate in fig 2) and a plurality of LED beads (202, 204; fig 2); 
the substrate is divided into a flame bottom area (bottom portion of plurality of 200), a flame core area (middle portion of plurality of 200) and an outer flame area (upper portion of plurality of 200) in sequence from one end to the other end;
the plurality of LED beads are arranged in the flame bottom area, the flame core area and the outer flame area (see [0045] for LEDs); 
at least 2 LED beads are arranged in the flame core area (see multiples LEDs within the middle area of 200); 
the light strip control unit controls the LED beads in the flame bottom area and the outer flame area to be on and off at a preset frequency (see [0083] for “frequencies”; the examiner takes the position that the frequencies applied to LEDs in 200 are predetermined), and 
the light strip control unit controls the LED beads in the flame core area to be on and off in sequence (see “pulse-width modulation and the frequency and duty ratio” in [0083] which involves a sequence).  

With regards to claim 2. (Original) Li disclose(s):
The LED flame bulb of claim 1, 


With regards to claim 3. (Currently Amended) Li disclose(s):
The LED flame bulb of claim 2,
 wherein a method for supplying power to different areas on the substrate is selected from a group consisting of method A and method B, 
wherein in method A, the rated power of the LED beads in the flame core area is greater than that of the LED beads in the flame bottom area and the outer flame area (see fig 2; where total brightness in core/middle area is larger than in higher/bottom area; more lights in ON mode involves more total power in middle area); 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20150369432 A1) in view of Lu (US 20120049765 A1)

With regards to claim 11. (New) Li disclose(s):
An LED flame bulb (figs 1-2)  

the light strip comprises a substrate (see substrate in fig 2) and a plurality of LED beads (202, 204; fig 2); 
the substrate is divided into a flame bottom area (bottom portion of plurality of 200), a flame core area (middle portion of plurality of 200) and an outer flame area (upper portion of plurality of 200) in order from one end to the other end, 
the plurality of LED beads are respectively arranged in the flame bottom area, the flame core area and the outer flame area (see [0045] for LEDs); 
at least 2 LED beads are in the flame core area (see multiples LEDs within the middle area of 200); 
the light strip control unit controls the LED beads in the flame bottom area and the outer flame area to be on and off at a set frequency respectively (see [0083] for “frequencies”; the examiner takes the position that the frequencies applied to LEDs in 200 are predetermined); and 
the light strip control unit controls the LED beads in the flame core area to be on and off in sequence (see “pulse-width modulation and the frequency and duty ratio” in [0083] which involves a sequence).  

The LED flame bulb string comprising a plurality of LED flame bulbs that are connected in parallel
Lu teaches
An LED flame bulb string comprising a plurality of LED flame bulbs that are connected in parallel (fig 3 [0056])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bulb of Li by connecting a plurality of such in an string configuration and in parallel as disclosed by Lu in order to project realistic flame within a chandelier as taught/suggested by Lu ([0048]).
Further, it would have been obvious to one of ordinary skill in the art to substitute one known element (LED bulb of Li) for another known equivalent element (LED bulb within a chandelier of Lu) resulting in the predictable result of illuminating a chandelier with a realistic flame bulb.

With regards to claim 12. (New) Li as modified disclose(s):
The LED flame bulb string of claim 11, 
Lu further disclose(s):
wherein the LED flame bulb string comprises a light string control unit (175; fig 6) and a connecting portion (see DC power in fig 6; the examiner takes the position that DC power involves positive and negative), which comprises a positive wire and a negative wire (see DC power in fig 6; the examiner takes the position that DC power involves positive and negative); the plurality of LED flame bulbs are connected in parallel (see parallel configuration of multiple 200, 110 in fig 6), of which the positive poles are connected to the light string control unit through the positive wire, and the negative poles are connected to the light string control unit through the negative wire (the DC power in fig 6).  

With regards to claim 13. (New) Li as modified disclose(s):
The LED flame bulb string of claim 12, 
Li further disclose(s):
wherein the brightness of the LED beads in the flame core area is higher than that of the LED beads in the flame bottom area and the outer flame area (see fig 2; where total brightness in core/middle area is larger than in higher/bottom area).  

With regards to claim 14. (New) Li as modified disclose(s):
The LED flame bulb string of claim 13, 
Li further disclose(s):
wherein a method for supplying power to different areas on the substrate is selected from a group consisting of method A and method B; 
wherein in method A, the rated power of the LED beads in the flame core area is greater than that of the LED beads in the flame bottom area and the outer flame area (see fig 2; where total brightness in core/middle area is larger than in higher/bottom area; more lights in ON mode involves more total power in middle area); 


With regards to claim 15. (New) Li as modified disclose(s):
The LED flame bulb string of claim 11, 
Li further disclose(s):
.  

Allowable Subject Matter
Claim(s) 16-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 16, the prior art fails to teach or suggest a/an LED flame bulb string requiring:
wherein the light string control unit comprises a signal generator and a driving signal conversion unit; the driving signal conversion unit comprises a diode, a PMOS transistor, a first resistor and a second resistor; the positive pole of the diode is connected to a DC power, and the negative pole of the diode is connected to the drain pole of the PMOS transistor through a first branch, and the negative pole of the diode is also connected to the positive wire of the connection portion through a second branch; the gate of the PMOS transistor is connected to the output end of the signal generator through a first resistor, and is connected to a DC power through a second resistor, and the source pole of the PMOS transistor is also connected to the DC power source; the signal generator outputs a driving signal to the positive wire of the connecting portion through the PMOS transistor of the driving signal conversion unit, and then controls the LED bulbs on the light string to light up in a method which is selected from a group consisting of constant lighting simultaneously, constant lighting sequentially, lighting up in flame flicker emulation mode simultaneously, and lighting up in flame flicker emulation mode sequentially, in combination with the other limitations of the claim.
With regards to claim(s) 17-19, it/they would be allowable in virtue of dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson US 20060208666 A1

    PNG
    media_image1.png
    291
    236
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    170
    600
    media_image2.png
    Greyscale

Haab US 20050196716 A1 – fig 7
LEE US 20180163937 A1

    PNG
    media_image3.png
    363
    190
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844